Citation Nr: 0836778	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  99-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for a low back 
disorder, rated as 20 percent disabling prior to June 25, 
2003, and 40 percent disabling beginning June 25, 2003. 

2.  Entitlement to a separate rating for radiculopathy 
involving the right lower extremity.

3.  Entitlement to a separate rating for radiculopathy 
involving the left lower extremity.

4.  Entitlement to a higher initial disability rating for 
neurogenic bladder with prostate disability, rated as 10 
percent disabling prior to September 15, 2003, 20 percent 
disabling from September 15, 2003, to October 28, 2004, and 
40 percent disabling beginning October 29, 2004.  

5.  Entitlement to an effective date prior to May 16, 1990, 
for the grant of service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Bruce T. Wick, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO's) in Cleveland, Ohio and Phoenix, 
Arizona 

The veteran testified at Travel Board hearings chaired by two 
of the undersigned Veterans Law Judges in July 2003 and 
January 2008 respectively.  Transcripts of those hearings are 
of record.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran's 
low back disability has been manifested by severe limitation 
of motion or limitation of forward flexion to 30 degrees or 
less.

2.  At no time during the initial evaluation period has the 
low back disability been manifested by unfavorable ankylosis 
or more than severe intervertebral disc disease.

3.  During no 12 month period of the initial evaluation 
period has the low back disability necessitated bed rest 
prescribed by a physician of at least six weeks.

4.  During the period prior to June 25, 2003, the presence of 
left lower extremity radiculopathy was not established.

5.  During the period on and after June 25, 2003, left lower 
extremity radiculopathy has more nearly approximated mild 
incomplete paralysis of the sciatic nerve than moderate 
incomplete paralysis of the nerve.

6.  During the initial evaluation period prior to February 7, 
1997, the presence of right lower extremity radiculopathy has 
not been established.

7.  On and after February 7, 1997, right lower extremity 
radiculopathy more nearly approximated moderate incomplete 
paralysis of the sciatic nerve than moderately severe 
incomplete paralysis of the nerve.

8.  Prior to September 15, 2003, the veteran's neurogenic 
bladder with prostate disability required long-term drug 
therapy with intermittent intensive management.

9.  From September 15, 2003, to October 28, 2004, the 
veteran's neurogenic bladder with prostate disability was 
manifested by urinary frequency which required awakening to 
void four times per night.

10.  On and after October 29, 2004, the veteran's neurogenic 
bladder required the use of absorbent materials which had to 
be changed four times per day.  

11.  A final February 1990 Board decision declined to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder.

12.  After the February 1990 Board decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for a low back disorder was received on 
May 16, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, but not 
higher, for the service-connected low back disorder have been 
met for the initial evaluation period prior to June 25, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003); 38 C.F.R. § 4.7 (2007).

2.  The criteria for an initial rating in excess of 40 
percent for the service-connected low back disorder have not 
been met for the period beginning June 25, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2007).

3.  The criteria for a separate evaluation of 10 percent, but 
not higher, for left lower extremity radiculopathy are met 
during the initial evaluation period beginning June 25, 2003.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2007).

4.  The criteria for a separate evaluation of 20 percent, but 
not higher, for right lower extremity radiculopathy are met 
during the initial evaluation period beginning February 7, 
1997.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for neurogenic bladder for the prior to September 15, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.115, Diagnostic Codes 7512, 7517 (1993); 38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Code 7542 (2007).

6.  The criteria for an initial rating in excess of 20 
percent for neurogenic bladder have not been met during the 
period from September 15, 2003, to October 28, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Code 7542 (2007).

7.  The criteria for an initial rating in excess of 40 
percent for neurogenic bladder have not been met during the 
period beginning October 29, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7542 (2007).

8.  An effective date earlier than May 16, 1990, is not 
warranted for the award of service connection for a low back 
disorder.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he should submit any 
pertinent evidence in his possession, by letter mailed in 
March 2006.  Although the notice was provided well after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in July 
2006 and again in July 2007.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of any of the claims would 
have been different had VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Disability Ratings

A.  Legal Criteria 

Disability Ratings - in General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Low Back Disability

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation was warranted if it was mild.  A 20 percent 
evaluation was warranted if it was moderate with recurring 
attacks.  A 40 percent evaluation was authorized for an 
intervertebral disc syndrome if it was severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation was 
warranted for a pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, a 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and a limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Radiculopathy

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neurogenic Bladder with Prostate Disability

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, which is during the pendency of this appeal.  In 
accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would 
not produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits. Therefore, 
VA must apply the new provisions from their effective date.

Under the rating criteria in effect prior to February 17, 
1994, injury of the bladder was evaluated under the criteria 
for chronic cystitis.  38 C.F.R. § 4.115a, Diagnostic Code 
7517 (1993).  Chronic cystitis is rated 10 percent where the 
condition is moderate, with pyuria and diurnal and nocturnal 
frequency.  A 20 percent rating requires a moderately severe 
condition, with diurnal and nocturnal frequency with pain, 
tenesmus.  A 40 percent rating is assigned where the 
condition is severe, with urination at intervals of one hour 
or less, and contracted bladder.  A 60 percent is warranted 
where incontinence exists, requiring the constant wearing of 
an appliance.  38 C.F.R. § 4.115a, DC 7512 (1993).

Under the rating criteria in effect on and after February 17, 
1994, neurogenic bladder is to be evaluated under criteria 
pertaining to voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7542 (2007).

Under the rating criteria in effect on and after February 17, 
1994, "voiding dysfunction" is further classified as 
involving urine leakage, urinary frequency, or obstructive 
voiding.  

Voiding dysfunction involving urine leakage (including 
continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence) is rated 20 percent disabling when it 
requires the wearing of absorbent materials which must be 
changed less than twice a day.  A 40 percent rating is 
warranted when it requires  the wearing of absorbent 
materials which must be changed from two to four times per 
day.  A 60 percent rating is warranted if it requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  38 C.F.R. § 
4.115a (2007).

Voiding dysfunction involving urinary frequency is rated 10 
percent disabling when there is a daytime voiding interval 
between two and three hours, or awakening to void two times 
per night; a 20 percent rating is assigned when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; and a 40 
percent rating is assigned when there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night.  38 C.F.R. § 4.115a.

Voiding dysfunction involving obstructed voiding is rated 10 
percent when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with one or more of other listed symptoms; a 30 percent 
rating is assigned when there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a.

For urinary tract infection, a 10 percent rating is assigned 
if long term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management is 
required.  A 30 percent rating contemplates recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two/times a year), and/or 
requiring continuous intensive management.  38 C.F.R. § 
4.115a (2007).

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Low Back Disorder with Radiculopathy

A January 1989 report from V. Boggus, MD, indicates that the 
veteran underwent elective admission for a laminotomy and 
diskectomy. 

A September 1992 private medical record shows that the 
veteran presented with complaints of left sciatica.  On 
physical examination left sided sciatic nerve tension 
findings were noted as well as a guarded range of motion.  
The impression was left sciatica, rule out herniated nucleus 
pulposus and/or lateral recessed stenosis.  

The veteran was afforded a VA examination in December 1996.  
Upon physical examination forward flexion of the lumbar spine 
was to 30 degrees, backward extension was to 20 degrees, 
bilateral lateral flexion was to 15 degrees, and bilateral 
rotation was to 15 degrees.  There was objective evidence of 
pain on all types of motion.  The diagnosis was spinal 
stenosis of the lumbar spine with evidence of L4, L5 nerve 
root injury.

The veteran was again afforded a VA examination in February 
1997.  He had an antalgic gait and there was a moderate 
degree of sway on Romberg testing.  Straight leg raising test 
was positive with significant pain induced at 15 degrees of 
elevation of the right lower extremity.  His reflexes were 
slightly asymmetrical being decreased at the right patella 
and slightly decreased at the right ankle.  No diagnosis was 
noted.  

An April 1997 VA examination noted that the veteran could 
ambulate without assistance and could raise onto his toes and 
heels.  He had a well-healed laminectomy scar and there were 
tenderness, soreness and pain to palpation across the back.  
Some pain and tenderness were noted in the paraspinous 
muscles and he exhibited some pain with motion.  Range of 
motion testing reflected forward flexion to 50 degrees, 
extension to neutral, and lateral extension and rotation to 
20 degrees.  Neurologically he had some decreased sensation 
on the posterior aspect of his right leg and foot.  His 
reflexes were 1+ and equal.  The diagnosis was residual 
postoperative injury lumbar spine for lumbar disc disease and 
nerve damage.  

On VA examination in October 1999, examination of the 
thoracolumbar spine demonstrated that on ambulation the 
veteran had a slight limp on the right.  Some tenderness was 
noted on the right and left paralumbar musculature, right 
posterior superior iliac spine region and the right mid-
buttock.  No muscle spasm was found.  Deep tendon reflexes 
were 2+ and symmetric bilaterally.  Straight leg raising was 
negative on the left and positive on the right at 45 to 50 
degrees.  Range of motion showed forward flexion to 40 
degrees, extension to 20 degrees, side bending on the right 
to 15 degrees, and side bending on the left to 10 degrees.  
He exhibited complaints of pain throughout range of motion 
testing.  

The veteran was again afforded a VA examination in October 
1999.  Neurologic examination showed motor strength of 5/5 
throughout with some breakaway weakness in the right 
iliopsoas, quadriceps, hamstrings, tibialis anterior and 
gastrocnemius.  Mild weakness was noted in the right extensor 
hallucis longus which appeared genuine.  No atrophy was 
found.  Reflexes were 1+ at the knees with reinforcement, and 
2+ at the ankles with reinforcement.  Sensation showed 
decreased pinprick throughout the right lower extremity 
extending up onto the torso, compared with the left.  The 
diagnosis was lumbar degenerative disease.  The examiner 
noted that the veteran continued to experience daily symptoms 
consisting of back pain, radiating leg pain, and sensory 
loss.  

A private treatment record dated in June 2003 from D. R. 
Halliday, MD notes that the veteran could not flex his back 
and he could extend beyond neutral but not by much.  He has a 
grade 2 spasm and loss of normal lumbar curve.  He could walk 
on his tiptoes and heels but seemed clumsy.  Deep tendon 
reflexes were active and equal bilaterally.  Straight leg 
raising was positive at 45 degrees on the right and 60 
degrees on the left.  The pertinent diagnostic impression was 
herniated failed back syndrome from surgery with mild 
retrolisthesis.  

During VA examination in October 2004, no muscle spasms were 
noted.  Range of motion testing showed flexion to 25 degrees, 
extension to 10 degrees, side bending on the right and left 
to 10 degrees, and rotation right and left to 40 degrees.  
Complaints of pain were noted at terminal degrees.  There was 
no unfavorable ankylosis of the entire thoracolumbar spine 
and within the past year there were no incapacitating 
episodes of intervertebral disc syndrome but his functional 
impairment was severe.        

A January 2007 VA examination showed that the veteran was 
overweight and walked with a cane.  He used a soft brace and 
was able to dress and undress himself.  Tenderness to 
palpation of the right lumbar area was noted.  Forward 
flexion of the lumbar spine was to 15 degrees, extension to 5 
degrees, left and right lateral flexion was to 10 degrees, 
and left and right lateral rotation was to 15 degrees.  The 
examiner was unable to test repetitive range of motion due to 
almost complete absence of movement in the back and 
functional impairment.  Straight leg raising test was 
difficult to accomplish because moving either lower extremity 
caused him pain.  There was virtual absence of light touch in 
the right lower extremity from the inguinal area distally and 
in the left lower extremity from the inguinal area to the 
knee and distal to the knee it was scattered hypesthesia.  
The diagnosis was intervertebral disc syndrome with 
postoperative residuals and nerve root damage.  The examiner 
noted that the degree of functional impairment was severe.  

With consideration of the functional impairment due to pain, 
the foregoing evidence satisfactorily establishes the 
presence of a severe limitation of motion or limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less throughout the initial evaluation period.  For instance, 
forward flexion was found to be limited to 30 degrees on the 
VA examination in December 1996.  At that time the veteran 
had pain throughout the range of motion.  At the October 1999 
VA examination, forward flexion was limited to 40 degrees and 
the veteran experienced pain throughout the range of motion 
testing.  Accordingly, the Board concludes that a 40 percent 
rating is warranted for functional impairment of the spine 
throughout the initial evaluation period.  

None of the evidence pertinent to the initial evaluation 
period shows that the functional impairment of the veteran's 
lumbar spine or thoracolumbar spine exceeds favorable 
ankylosis.  Therefore, a rating in excess of 40 percent is 
not warranted for functional impairment of the spine during 
any portion of the initial evaluation period.

The Board has also determined that a rating in excess of 40 
percent is not warranted under the former criteria for rating 
intervertebral disc disease because the evidence fails to 
show that the manifestations of the disability more nearly 
approximated the pronounced impairment required for a 60 
percent rating than the severe impairment contemplated by a 
40 percent rating.  In this regard, the Board notes that on 
no occasion has the veteran been found to have an absent 
ankle jerk, and on most occasions he was not found to have 
muscle spasm.  On no occasion has his intervertebral disc 
disease been described as more than severe.      

Finally, the Board notes that none of the evidence shows that 
the veteran has been prescribed bed rest by a physician for 
incapacitating episodes having a total duration of at least 
six weeks during any 12-month period pertinent to this claim.  
Therefore, the disability does not warrant a rating in excess 
of 40 percent on the basis of incapacitating episodes.

As discussed below, the Board has determined that separate 
compensable ratings are warranted for radiculopathy involving 
both lower extremities.  The Board has considered whether 
there is any schedular basis for granting a rating in excess 
of 40 percent for the functional impairment of the veteran's 
low back during any portion of the initial evaluation period 
but has found none.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

With respect to radiculopathy, although a diagnostic 
impression of left sciatica was noted in a private medical 
record dated in September 1992, a diagnosis of herniated 
nucleus pulposus was not established at that time.  In 
addition, no evidence of left sciatica was found on 
examinations in April 1997 and October 1999.  Straight leg 
raising was positive on the left on a private examination on 
June 
25, 2003.  In addition, evidence of left radiculopathy was 
found on the VA examination in January 2007.  Therefore, the 
Board concludes that a separate 10 percent rating for left 
radiculopathy is warranted on and after June 25, 2003.  The 
Board notes that findings indicative of more than mild 
incomplete paralysis were not recorded in June 2003, and the 
January 2007 VA examination only showed scattered 
hypesthesia.  Therefore, the Board concludes that a rating in 
excess of 10 percent is not warranted for the left 
radiculopathy.

The medical evidence for the initial evaluation period prior 
to February 7, 1997, does not show that the veteran was found 
to have right sciatica.  At a VA examination on February 7, 
1997, straight leg raising was positive on the right at 15 
degrees and reflexes on the right were decreased.  Evidence 
of right radiculopathy was also found on subsequent 
examinations.  In fact, the October 1999 examination 
disclosed mild weakness in the right extensor hallucis, 
decreased sensation in the right lower extremity and pain 
radiating into the right lower extremity.  As noted above, 
the veteran was unable to do straight leg testing in January 
2007 due to pain and was found to have virtual absence of 
light touch in the right lower extremity from the inguinal 
area distally at that time.  In the Board's opinion, the 
evidence satisfactorily establishes for the period beginning 
February 7, 1997, the veteran's right radiculopathy has most 
nearly approximated moderate incomplete paralysis of the 
sciatic nerve and therefore warrants a separate rating of 20 
percent during this period.

The veteran has not been found to have atrophy and it is 
clear from the medical evidence that the impairment 
associated with the right radiculopathy is mostly sensory.  
Therefore, the Board has concluded that at no time during the 
initial evaluation period has the veteran's right 
radiculopathy more nearly approximated moderately severe 
incomplete paralysis of the sciatic nerve, as required for a 
rating in excess of 20 percent.

Neurogenic Bladder with Prostate Disability

This disability was rated as 10 percent disabling during the 
period prior to September 15, 2003.

A March 1987 operative note reveals that the veteran 
underwent combined gas cystometry, pelvic floor 
electromyography and uroflowmetry.  The postoperative 
diagnosis was neurovesicular dysfunction and he was started 
on prophylactic Macrodantin.  Private medical records dated 
in 1989 reflect continuing treatment for neurogenic bladder 
with neurovesicular dysfunction.  

VA outpatient treatment records dated from 1989 to 2003 
reflect continuing treatment for neurogenic bladder with 
frequent urinary tract infections.  

In August 1994 the veteran underwent a flexible 
cystourethroscopy, combined pelvic floor electromyography and 
gas cystometry.  The final diagnosis was chronic prostatitis 
with no evidence of neurovesical dysfunction.

According to a December 1994 consultation report from The 
Toledo Hospital, the veteran complained of some dysuria and 
reported that he experiences frequency but he noted that he 
drank a lot of coffee.  He reported going to the bathroom 
four to five times per day and denied any urgency or 
hematuria.  The diagnosis was chronic prostatitis.  

The veteran was afforded a VA examination in February 1997.  
During the examination he reported intermittent urinary 
dysfunction and infection as well as constipation and 
diarrhea which he treated with Floxin and Macrodantin.    

Private treatment records from S. Sood, MD, show that in 
November 1997 the veteran presented with complaints of 
painful ejaculation, urgency and a frequent desire to void.  
He denied any dysuria or gross hematuria.  A few months later 
in May 1998 he again presented with complaints of dysuria 
during intercourse.  He stated that the pain was intermittent 
and not constant in nature.  He denied any perineal 
discomfort, dysuria or hematuria.  He reported nocturia once 
a night with a fair stream.  The diagnosis was chronic 
prostatitis.  

On VA genitourinary examination in September 1998 the veteran 
reported dysuria especially after intercourse and 
ejaculation.  He reported nocturnal frequency of one to two 
and diurnal frequency every one and a half hours with no 
hesitancy and a good force of stream.  He did experience 
urgency and had no sense of a need to void but when it was 
time for him to void he had to void quickly.  There was no 
hematuria or intermittency.  He could not tell if his bladder 
was empty and experienced post-void dribbling.  He denied the 
use of absorbent materials or undergarments but did report 
having stained underwear.  He did not require catheterization 
or intermittent straight catheterization.  Laboratory studies 
were unremarkable save for a mildly elevated prostate 
specific antigen finding that was consistent with 
prostatitis.  

During an October 1999 VA genitourinary examination, the 
veteran reported no urinary frequency during the day and 
nocturia three times.  He denied urinary hesitancy or 
intermittency and felt that he emptied fairly well, though he 
experienced some terminal dribble of urine.  He reported some 
dysuria with urination, but denied urinary tract infections.  
He denied any hematuria or lithuria.  The diagnostic 
impression was prior history of neurogenic bladder with 
recent history of no indication of neurovesicle dysfunction.      

An August 2000 addendum to the October 1999 VA genitourinary 
examination showed that a cystometrogram and ultrasound of 
the veteran's bladder demonstrated normal flow of urine and 
complete emptying of the bladder resulting in no indication 
of residual neurogenic bladder.  The diagnostic impression 
was no evidence of urologic abnormality at the present time.

A January 2003 statement from P. A. Bombino, MD, indicates 
that the veteran had undergone evaluation in the past for his 
urinary tract infections and the evaluation demonstrated 
neurogenic bladder with incomplete bladder emptying.  He had 
also undergone intravenous pyleogram and cystoscopy and 
retrograde pyelogram to determine the etiology for this 
recurrent urinary tract infections but the results were 
normal.  On examination, the objective medical findings 
showed extremely poor detrusor function with a markedly high 
bladder capacity which was consistent with neuron vesical 
dysfunction.  The veteran was being treated for this disorder 
with Macrodantin antibiotic suppression and the physician 
noted that the veteran will need to continue this treatment 
to prevent recurrent infections.  

In light of the aforementioned evidence, the Board finds that 
the veteran's service-connected disorder did not meet the 
criteria for a rating in excess of 10 percent prior to 
September 15, 2003.  Significantly, on VA examination in 
September 1998, he denied the wearing of absorbent materials 
and reported that he did not require catheterization or 
intermittent straight catheterization.  In addition, the 
evidence does not indicate that the veteran had daytime 
voiding intervals between one to two hours, that he awoke to 
void three to four times per night or that his urinary tract 
infections were manifested by recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  Furthermore, there is no objective 
medical evidence of diurnal or noctural frequency with pain 
or tenesmus.  

Therefore, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for any 
portion of the initial evaluation period prior to September 
15, 2003.  

The disability was assigned a 20 percent rating during the 
period from September 15, 2003, to October 28, 2004.  

VA outpatient treatment records dated in September 2003 note 
continuing treatment for neurogenic bladder.  The veteran 
denied dysuria, urgency, and hematuria.  He complained of 
frequency with nocturia and would awake to void four times 
per night.

Private medical records dated in January 2004 and March 2004 
show continuing diagnoses of neurogenic bladder and history 
of recurrent urinary tract infections for which the veteran 
continued taking Macrodantin.  

A March 2004 statement from P. Bone, MD, notes that the 
veteran managed his bladder condition with timed voiding and 
valsalva voiding.  He also noted that the veteran had 
problems with prostatitis which was most likely related to 
bladder emptying and his need to valsalva void.    

A VA ambulatory care note dated in August 2004 reveals that 
the veteran continued to be treated for neurogenic bladder.  

In light of the aforementioned evidence, the Board finds that 
the veteran's service-connected disorder does not warrant a 
rating in excess of 20 percent during the period from 
September 15, 2003, to October 28, 2004.  The evidence does 
not indicate that the veteran required the wearing of 
absorbent materials which must be changed two to four times 
per day, nor does the evidence suggest that the veteran 
experienced daytime voiding in intervals of less than one 
hour or awakened to void five or more times per night.  The 
evidence pertinent to this period also fails to show that his 
urinary tract infections were manifested by recurrent 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two/times a year), and/or 
required continuous intensive management.  Lastly, there is 
no evidence of urinary retention requiring intermittent or 
continuous catheterization.  
 
Therefore, the preponderance of the evidence is against the 
assignment of an initial disability rating in excess of 20 
percent during the period from September 15, 2003, to October 
28, 2004.  

On and after October 29, 2004, the disability has been rated 
as 40 percent disabling.

The veteran was afforded a VA genitourinary examination in 
November 2004.  He complained of frequency of urination and 
noted that he had been wearing Depends for the past nine 
months.  He experienced nocturia up to seven times per night 
and also had some dribbling.  He has chronic dysuria with 
urination and has been disabled for the past year.  He denied 
hesitancy or problems with hematuria but reported treatment 
with Macrodantin for the past ten to fifteen years.  The 
examiner noted that the veteran's night-time nocturia and 
incontinence were in a mild to moderate stage.     

During the veteran's January 2008 personal hearing, he 
testified that he wore absorbent materials which he changed 
two to three times a day and he urinated seven to eight times 
throughout the evening.  

In light of the aforementioned evidence, the Board finds that 
the veteran's service-connected disorder does not warrant a 
rating in excess of 40 percent during the period from October 
29, 2004, to the present.  In this regard, the Board notes 
that none of the evidence shows that the veteran requires the 
use of an appliance or that the absorbent materials that he 
uses be changed more than four times per day.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
3.321(b)(1) (2007).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The evidence in this case shows that the veteran has not 
required frequent hospitalizations for either of the 
disabilities at issue and that the manifestations of the 
disabilities are those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned ratings, to 
include the ratings granted herein.  Accordingly, the Board 
concludes that referral of this case for extra-schedular 
evaluation is not warranted.

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim must identify 
the benefit sought. 38 C.F.R. § 3.155(a).  If a formal claim 
is received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  

A February 1990 Board decision declined to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  He did not appeal that decision to the 
Court.  Hence, it is final and is subject to revision only by 
a motion of clear and unmistakable error (CUE) or a motion 
for reconsideration, both filed with the Board.  See 38 
C.F.R. §§ 20.1001, 20.1404.  The veteran has not filed a 
motion for revision on the basis of CUE in the February 1990 
Board decision, nor requested reconsideration of that 
decision.  Hence, it is a legal bar to an effective date 
prior to the issuance of that decision.  38 U.S.C.A. § 7104; 
see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The veteran's formal claim to reopen the claim of service 
connection for a low back disorder was received by the RO on 
May 16, 1990.  The only question before the Board at this 
time is whether subsequent to the February 1990 Board 
decision, and prior to May 16, 1990, the veteran communicated 
an intent to reopen his claim seeking service connection for 
a low back disorder.  There is nothing in the record to 
suggest that he did so.  Nothing in the claims file received 
during this time period may be construed as a formal or 
informal claim seeking to reopen the claim of service 
connection for a low back disorder.  

As the veteran's formal claim to reopen the issue of 
entitlement to service connection for a low back disorder was 
received on May 16, 1990, and no informal claim to reopen the 
claim was received before that date, the earliest effective 
date possible for the grant of service connection under 
governing law and regulations, outlined above, is May 16, 
1990, the date assigned.  

ORDER

The Board having determined that the veteran's low back 
disability warrants a 40 percent rating throughout the 
initial rating period on the basis of functional impairment 
of the spine, the benefit sought on appeal is granted to this 
extent and subject to the criteria governing the payment of 
monetary benefits.

Entitlement to a separate disability rating of 10 percent for 
left radiculopathy from June 25, 2003, to the present is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to a separate disability rating of 20 percent for 
right radiculopathy from February 7, 1997, to the present is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to a higher initial disability rating for 
neurogenic bladder with prostate disability is denied. 

Entitlement to an effective date prior to May 16, 1990, for 
the grant of service connection for a low back disorder is 
denied.  


_________________________		         
________________________
   WAYNE M. BRAEUER                                                    
DEREK R. BROWN
       Veterans Law Judge,                                                       
Veterans Law Judge, 
 Board of Veterans' Appeals                                            
Board of Veterans' Appeals
   (DISSENTING IN 
PART)



____________________________________________
SHANE A. DURKIN
Veterans Law Judge, Board of Veterans' Appeals

DISSENT

I respectfully dissent from the decision in so far as it 
awards a separate 20 percent rating for right lower extremity 
radiculopathy from February 7, 1997 to September 22, 2002 
under 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2007).  
As I read the pertinent clinical evidence prior to September 
23, 2002, the veteran had an intervertebral disc syndrome.  
Accordingly, in my view, VA must rate the disorder under the 
Diagnostic Code for an intervertebral disc syndrome under the 
criteria in effect prior to September 23, 2002.  As that 
criteria precluded the assignment of a separate rating for 
right lower extremity radiculopathy prior to that date, I 
dissent from the grant announced in this decision.   

A review of the history of VA's ratings schedule is 
appropriate.  In June 1933, Veterans' Regulation No. 3(a), 
Schedule for Rating Disabilities was approved by the 
President of the United States.  In the 1933 Rating Schedule, 
VA did not set forth a Diagnostic Code to rate an 
intervertebral disc syndrome.  Hence, separate ratings for a 
limitation of lumbar motion (Diagnostic Code 1830), and for 
complete or incomplete paralysis of the sciatic nerve 
(Diagnostic Code 3196) were authorized under the 1933 
Schedule. 

Significantly, in 1945, the 1933 Rating Schedule was 
cancelled.  In its place VA promulgated the 1945 Edition of 
the Schedule for Rating Disabilities.  Unlike the 1933 
Schedule, the 1945 Schedule did provide a Diagnostic Code for 
rating an intervertebral disc syndrome, i.e., Diagnostic Code 
5293.  Under that Code, VA adjudicators were directed to rate 
an intervertebral disc syndrome with sciatic neuritis with 
pain, and demonstrable muscle spasm, an absent tendo Achilles 
reflex, or other nerve pathology appropriate to the site of 
the diseased disc under Code 5293.  Given plain language of 
the regulation, it is my view that nerve pathology must be 
considered in rating an intervertebral disc syndrome, and not 
separately from the rating assigned an intervertebral disc 
syndrome.  Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 
1993) ("[The] starting point in interpreting a statute is 
its language, for if the intent ... is clear, that is the end 
of the matter.")  

Thus, I would hold that prior to September 23, 2002, 
assigning separate ratings for an intervertebral disc 
syndrome with either complete or incomplete paralysis of the 
sciatic nerve violates the rule against pyramiding.  38 
C.F.R. § 4.14 (2007) (The evaluation of the same disability 
under various diagnoses is to be avoided.)  See also, Brady 
v. Brown, 4 Vet. App. 203, 206 (1993)  (A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.") 

If the 1945 Rating Schedule did not provide a specific 
Diagnostic Code for an intervertebral disc syndrome with 
sciatic pathology it would be necessary for VA to evaluate 
those conditions under codes for similar disorders.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  If that were the 
case, I would support the majority's decision.  Yet, that is 
not the case here.  The pre-September 23, 2002 version of the 
1945 Rating Schedule provided a specific Diagnostic Code for 
an intervertebral disc syndrome with sciatic pathology, and I 
respectfully conclude that the Board is obligated to follow 
it, notwithstanding the favorable outcome reached by the 
majority.   

I do concur with the majority that the rating criteria 
promulgated effective September 23, 2002, does provide a 
basis for separate ratings on a prospective basis.  I must 
conclude, however, that the majority's application is 
contrary to the requirements of Pernorio, and effectively 
gives the September 23, 2002 regulation a retroactive effect 
where none was intended.  Cf.  Landgraf v. USI Film Products, 
511 U.S. 244 (1994) (Statutes generally may not be construed 
to have retroactive effect unless their language requires 
that result.)  

Accordingly, I would enter the following finding of fact:  

Assigning separate ratings for an 
intervertebral disc syndrome and right 
lower extremity radiculopathy prior to 
September 23, 2002, violates the rule 
against pyramiding.



I would also make the following conclusion of law:

A separate rating for right lower 
extremity sciatica prior to September 23, 
2002, is precluded as a matter of law.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


